Citation Nr: 0500231	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03-24 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Whether the appellant has basic eligibility for non-
service-connected death pension.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The appellant has brought this claim as the widow of a 
deceased individual who died in February 1985.  The decedent 
had recognized guerrilla service from October 1944 to October 
1945, and subsequent service with the Philippine Commonwealth 
Army through June 1946.

This appeal comes from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The decedent died in February 1985, at the age of 65.  
According to the death certificate, the immediate cause of 
death was Koch's, pulmonary.

2.  The first objective medical evidence of a diagnosis of 
pulmonary Koch's was in 1985.

3.  The competent and objective medical evidence 
preponderates against a finding that a pulmonary disorder, 
including tuberculosis, was manifested during the decedent's 
period of active military service or within 3 years (as to 
the pulmonary tuberculosis) after his separation from 
service.

4.  At the time of his death, the decedent had no service-
connected disability.

5.  No medical evidence has been submitted or identified 
which would demonstrate that the decedent's death was related 
to service or to a service-connected disability.

6.  The National Personnel Records Center (NPRC) has 
certified that the decedent had recognized guerrilla service 
from October 1944 to October 1945, and subsequent service 
with the Philippine Commonwealth Army through June 1946.


CONCLUSIONS OF LAW

1.  The cause of the decedent's death was not related to an 
injury or disease incurred in or aggravated by active 
military service, nor may the cause of his death be presumed 
to be service connected.  38 U.S.C.A. §§ 1101, 1102, 1110, 
1112, 1113, 1310, 1137, 5100-5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303(a)(c), 3.307, 3.309, 3.312 
(2004).

2.  The criteria for basic eligibility for VA non-service-
connected death pension benefits have not been met.  38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. §§ 3.40, 3.41, 3.203 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant essentially claims that the decedent was 
treated for pulmonary tuberculosis (PTB) starting in 1946 and 
1947, shortly after his discharge from active service, and 
eventually died as result of Koch's, pulmonary.  (The Board 
notes that Koch's bacillus is synonymous with Mycobacterium 
tuberculosis.  See Stedman's Medical Dictionary, 26th ed., 
1995, at 180.)

I.  Factual Background

The decedent died in February 1985, at the age of 65.  
According to the certificate of death, dated that month, the 
immediate and only noted cause of his death was Koch's, 
pulmonary.  At the time of the decedent's death, he had no 
service-connected disabilities.

According to an examination performed in October 1945 and 
associated with the decedent's Personnel Record of the Army 
of the Philippines, a lung disorder was not noted.  On an 
Affidavit for Philippine Army Personnel, also dated in 
October 1945 and signed by the decedent, he did not report 
having any wounds or illnesses.

The decedent was hospitalized at the Bicol Medical Center on 
February 16, 1985, discharged on February 18, 1985, and died 
the same day, according to a January 2003 certification from 
the Bicol Medical Center.  He was diagnosed with PTB
(TB meningitis). 

A January 2003 written statement from F.N. is to the effect 
that he was a close friend of the decedent, whom he 
accompanied for medical treatment after the war, and that the 
decedent was treated for PTB, meningitis and rheumatism from 
1947 to 1985.  

In a February 2003 written statement from the Bicol Medical 
Center, it was noted that the decedent was treated from 
February 16 to 18, 1985, and diagnosed with pulmonary 
tuberculosis.

In March 2003, the NPRC certified that the decedent had 
military service with the recognized guerrillas from October 
20, 1944, to October 10, 1945, and subsequent service with 
the Philippine Commonwealth Army through June 1946.

A March 2003 certification (AGNR2) from the general 
headquarters of the Armed Forces of the Philippines indicates 
that the decedent entered service in October 1944.




In her May 2003 notice of disagreement, the appellant said 
that the decedent was treated for PTB in 1947 at a private 
hospital that no longer exists, and that the treatment 
records are unavailable

In a November 2003 statement, the appellant indicated that 
she submitted a case summary of the decedent's medical 
records, prepared by T.B.P., M.D., who treated the decedent 
since 1945 and prepared the summary from her husband's 
medical records.  The appellant said that Dr. P. died in the 
1980s but treated the decedent, too.  

According to the November 2003 medical records summary, from 
October 1945 to February 1955, the decedent was treated for 
PTB, nervousness, and sleep difficulty.  Dr. T.P.B. indicated 
that in November 1946, December 1947, May 1948, August 1949, 
January 1950, and February 1950, the decedent was diagnosed 
with PTB with meningitis and apparently treated by her 
husband.  Dr. T.B.P. treated the decedent from March 1965 to 
January 1985, and noted diagnoses of PTB in January 1969 and 
July 1980.  The doctor did not provide copies of any clinical 
records regarding the decedent's medical treatment.

In a January 2004 letter to the appellant, the RO requested 
that Dr. T.B.P. submit the decedent's complete medical 
records regarding his treatment from 1946 to 1985.  The RO 
offered to assist the appellant in obtaining these records.

In the April 2004 supplemental statement of the case, the RO 
noted its request for the decedent's medical records and that 
Dr. T.B.P. was known to "constantly submit questionable 
medical evidence" that was not supported by actual treatment 
records.

In a May 2004 signed statement, Dr. R.L. said that the 
decedent was treated for PTB in 1946 and 1947 and from 1950 
to 1985, and that the decedent's medical


records were destroyed when a typhoon flooded the town.  A 
note typed on this statement indicates that the doctor no 
longer practiced medicine, did not renew his license, and was 
more than 86 years old.

In a separate May 2004 signed medical opinion, Dr. R.L., said 
that the decedent acquired PTB during service and died of 
Koch's pulmonary.  The physician opined that the decedent 
died of a service-connected illness that was PTB or Koch's 
pulmonary.  A note typed on this statement indicates that Dr. 
R.L. was 86 years old and no longer practiced medicine. 

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board of Veterans' Affairs (Board) is aware that there 
has been a significant amount of analysis pertaining to the 
effective date, the scope, and the remedial aspects of the 
VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, 2670-71 (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  See also VAOPGCPREC 
11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 8-2003 (Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 
24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (CAVC) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In December 2002 and July 2003, the RO provided the appellant 
with correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed July 2003 statement of the 
case (SOC), and by supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate her claims.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish 
service connection for the cause of the decedent's death.  
The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Furthermore, the October 
2003 SSOC contains the new duty-to-assist regulation codified 
at 38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claims has been obtained and 
associated with the claims file, and that she identified any 
other pertinent evidence, not already

of record, that would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

1.  Service Connection for Cause of Death

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Tuberculosis may be presumed to have been incurred during 
active military service if manifest to a degree of 10 percent 
within three years from termination of service. 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2004).  Evidence of activity on comparative study 
of X-ray films showing pulmonary tuberculosis within the 3-
year presumptive period provided by section 3.307(a)(3) will 
be taken as establishing service connection for active 
pulmonary tuberculosis subsequently diagnosed by approved 
methods.  38 C.F.R. § 3.371(a). Diagnosis of active pulmonary 
tuberculosis by private physicians on the basis of their 
examination, observation, or treatment will not be accepted 
to show the disease was initially manifested after discharge 
from active service unless confirmed by acceptable clinical, 
X-ray or laboratory studies, or by findings of active 
tuberculosis based upon acceptable hospital observation or 
treatment.  38 C.F.R. 3.374(d).

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

After a review of all the evidence of record, the Board finds 
that the objective and competent medical evidence of record 
preponderates against a finding that the medical disorder 
which was implicated in the decedent's death was related to 
military service.

The appellant maintains that the decedent was treated for PTB 
in 1946 and 1947, within one or two years of his discharge, 
and that it caused the pulmonary Koch's (otherwise known as 
pulmonary tuberculosis, or PTB) from which he died in 
February 1985.  However, the evidence of record reveals that, 
when examined in October 1945, prior to leaving service, the 
decedent's lungs and heart were normal and a chest-X-ray was 
negative.  Further, while a November 2003 written statement 
from Dr. T.B.P. purports to indicate that the decedent was 
treated since 1946 for PTB, no contemporaneous clinical, 
laboratory, or X-ray records were provided.  Although the May 
2004 statements from Dr. R.L are to the effect that the 
veteran was treated since 1946 for PTB, again, there are no 
contemporaneous laboratory test results or other clinical 
records to support his diagnoses, nor is there record 
evidence that a chest X-ray was taken at that time.  

Further, the first clinical evidence of PTB was the January 
2003 statement from Bicol Medical Center indicating that the 
decedent was treated for PTB in February 1985, some 40 years 
after the his discharge from service. 

In support of her claim, the appellant points to Dr. T.B.P.'s 
November 2003 medical summary that purports to reflect the 
decedent's medical treatment for PTB, starting in 1946.  
However, as noted above, in January 2004, the RO advised the 
appellant of the need to obtain Dr. T.B.P.'s clinical records 
regarding the decedent's treatment and offered to assist her 
efforts to obtain them, but no treatment records were 
received.  Then, the appellant submitted the May 2004 
statements from Dr. R.L., who said there were no longer any 
available records regarding the veteran's medical treatment 
because the records were destroyed in a typhoon.  But, 
neither Dr. T.B.P., nor Dr. R.L. provided an explanation of 
the medical opinion offered in their respective November 2003 
and May 2004 written statements.  The physicians did not 
provide a clinical basis for their opinions that the decedent 
was treated for PTB in 1946 and 1947 and thereafter, which 
played a contributory role in causing his death. 

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court of 
Appeals for Veterans Claims has held that the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

With regard to the opinions of Drs. T.B.P. and R.L, the Board 
finds that these physicians did not clearly attribute the 
decedent's PTB to military service.  Rather, Dr. T.B.P. 
merely suggested that the veteran's PTB began in 1946 or 
1947, but did not provide any laboratory or other clinical 
records to support that assertion.  In fact, when the 
appellant was pressed by the RO for clinical records to 
support her opinion, no records were provided.

While Dr. R.L. was more specific, his opinion was also 
unsupported by clinical evidence and he said clinical records 
were destroyed in a typhoon.  Thus, Dr. R.L. did not provide 
clinical evidence to support his belief, and his opinion, 
although doubtless sincerely rendered, is, for that reason, 
not accorded great weight by the Board.  See Bloom v. West, 
Black v. Brown, supra.

Accordingly, the Board finds that the preponderance of the 
objective and competent medical evidence is against the claim 
for service connection for cause of the decedent's death.

The appellant maintains that the decedent had PTB in 1946 
that led to the Koch's pulmonary that led to his death.  We 
recognize the appellant's sincere belief that the decedent's 
death was related in some way to his experience in service.  
Nevertheless, in this case, the appellant has not been shown 
to have the professional expertise necessary to provide 
meaningful evidence regarding the causal relationship between 
the decedent's death and his active military service.  See, 
e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge", aff'd sub nom. Routen v. West, 
142 F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Therefore, although we are sympathetic with the appellant's 
loss of her husband, we find a lack of competent medical 
evidence to warrant a favorable decision.  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to 
cause the decedent's death.  The evidence preponderates 
against the appellant's claim of entitlement to service 
connection for cause of death.

2.  Basic Eligibility for Non-Service-Connected Death Pension

The law authorizes the payment of non-service-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 2002).

The Secretary shall pay pension for non-service-connected 
disability or death for service to the surviving spouse of 
each veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of title 38, U.S. 
Code, or who at the time of death was receiving (or entitled 
to receive) compensation or retirement pay for a service- 
connected disability.  38 U.S.C.A. § 1541 (West 2002).

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002).  "Active 
military, naval, and air service" includes active duty.  
"Active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed Forces" 
consist of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for compensation and dependency and indemnity compensation, 
but not for pension benefits.  All enlistments and 
reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190.  38 C.F.R. § 3.40(b) (2004).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).

As noted above, the service department has certified that the 
decedent had recognized guerrilla service from October 1944 
to October 1945.  The service department's determination is 
binding on VA.  The CAVC has held that findings by the United 
States service department verifying a person's service "are 
binding on the VA for purposes of establishing service in the 
U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

Review of the records discloses that multiple documents 
concerning the decedent's service have been submitted.  None 
contains information different from the information provided 
to and used by the service department in its verification of 
the decedent's service.  There is no further contention that 
the service as verified by the service department is 
erroneous in such a way as to warrant a further request to 
the service department to verify or recertify additional 
military service.  As noted above, the NPRC already has 
verified the decedent's service.

In addition, the Board notes that the additional service-
related documents submitted by the appellant fail to satisfy 
the requirements of 38 C.F.R. § 3.203 as acceptable proof of 
service, as they are not official documents of the 
appropriate U.S. service department.  Therefore, these 
documents may not be accepted by the Board as verification of 
the decedent's service for the purpose of receiving VA 
benefits.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997).  Again, it is the service department's determination 
of service that is binding upon the Board.

In addition, the Board notes that the official documents do 
not indicate, and the appellant has not contended, that the 
decedent had any service that would render her eligible for 
pension.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994); see 
also 38 C.F.R. § 3.8(a).

Persons with service in the Philippine Commonwealth Army, 
USAFFE (U.S. Armed Forces, Far East), including the 
recognized guerrillas, or service with the New Philippine 
Scouts under Public Law 190, 79th Congress shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to non-service-connected disability pension.  See 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b), (c), (d).  Therefore, 
the Board finds that the appellant is not eligible for the 
requested benefit.

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; basic eligibility for pension is precluded based 
on the decedent's service.  Therefore, the appeal must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

Service connection for the cause of the decedent's death is 
denied.

The appellant does not have basic eligibility for entitlement 
to non-service-connected death pension, and the claim for 
that benefit is denied.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


